Citation Nr: 0410670	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-28 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to October 
1971.   The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in July 1994 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part. 


REMAND

In March 2003, the Board determined that a Veterans Health 
Administration (VHA) medical advisory opinion was required in this 
case, see 38 C.F.R. § 20.901, and requested such an opinion.  In 
May 2003, the Board received a VHA medial advisory opinion from a 
specialist in pulmonary medicine.  

However, as a separate matter, the appellant has not received the 
notice and assistance required by the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)).  There is a break in adjudication of the appellant's 
appeal from May 1997 to March 2002, with no letter or other notice 
commensurate with the requirements of the VCAA having been 
provided to the appellant.  The VCAA redefined the obligations of 
VA with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
includes an enhanced duty on the part of VA to notify a claimant 
of the information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be obtained 
by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Specific notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

 Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  See also 38 C.F.R. § 3.159 (2003).  
The RO's attention is directed to Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) pertaining to the amended version of 38 U.S.C.A. § 
5103(a), which requires that the Secretary identify for the 
appellant which evidence the VA will obtain and which evidence the 
appellant is expected to present.  The RO should provide the 
appellant written notification specific to her claim of the impact 
of the notification requirements on the claim.  The appellant 
should further be requested to submit all evidence in her 
possession that pertains to her claim.

2.  Thereafter, the RO should review the claims files and ensure 
that no other notification or development action, in addition to 
that directed above, is required.  If further action is required, 
the RO should undertake it before further adjudication of the 
claim.

3.  The RO should readjudicate the issue on appeal with 
consideration of all of the evidence added to the record since the 
Supplemental Statement of the Case (SSOC) issued in March 2002.
 
4.  If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue an SSOC, which 
should contain notice of all relevant action taken on the claim, 
to include a summary of all of the evidence added to the record 
since the March 2002 SSOC.  A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





